DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (i.e. claim(s) 1-15) with traverse in the reply filed on 04/25/2022 is acknowledged.
The traversal is on the basis that Groups are connected in design, operation, and effect because they share some limitations. Applicant’s argument is not found persuasive because Groups II and III require an offset between the formed sections whereas Invention I does not. Group III requires a DLP design/operation whereas Groups I and II do not. Thus, the groups I-III are different in design, operation, and/or effect. Applicant’s arguments that there is no serious search and/or examination burden because there would be some overlap in the search and that Groups II and III are in the same B33Y class are not found persuasive. Examiner respectfully submits that B33Y is not a class and has at least 43000 documents. Groups II and III are directed to distinct inventions having different classifications (B33Y10/00 and B33Y30/00: see CTRS dated 02/25/22). Due to the differences/distinctions between the  groups, the groups would require searching in different classes and searching with different search queries. In addition, the prior art applied to the elected group I below is not likely applicable to non-elected groups II and/or III. Although there may be some overlap of the search for the inventions there is nothing to indicate that the search would be coextensive. For at least these reasons, the extra search and/or examination burden for addressing multiple inventions poses a serious burden to the examiner which makes the restriction requirement proper. 
Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claims 16-20 is/are withdrawn as being drawn to nonelected groups. Accordingly, claim(s) 1-15 is/are examined herein.

Claim Objections
Claim(s) 9 is/are objected to because of the following informalities: 
Claim 9, “at least mechanical property” should be changed to --at least one mechanical property--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marin (US 20210283829) in view of Wicker (US 20090179355) and Chavez (US 20220110719), and further in view of Pang (US 20180093427).
Regarding claim 1, Marin discloses a method of additive manufacturing a part via vat photopolymerization (P0001, Figures 1-3), the method comprising the steps of:
a) irradiating a first material through a first transparent wall of a first material tank and forming … an nth layer of the part on a platform, where n=1, 2, 3 . . . f and f=a predefined number of total layers (P0035, claim 10, step 206 in Fig. 7);
b) positioning the … the nth layer in a second material tank with a distance between the … nth layer and a second transparent wall (P0045, claim 10, step 214 in Fig. 7);
c) irradiating a second material  and forming a second … layer of the part on the platform adjacent to the … the nth layer (P0051, claim 10, step 216 in Fig. 7);
d) incrementing n by one and positioning the…  the nth layer in the first material tank with another distance between the second … layer and the first transparent wall (P0048); and
e) repeating steps a) through d) until n=f and the part having f layers is formed  (P0048).
	Marin discloses that his invention is easily modifiable (P0051). 
Marin differs from the claimed invention in that Marin discloses to form different layers instead of sections of the same layer. 
	In the same field of endeavor, methods of additive manufacturing a part via vat photopolymerization, Wicker discloses the technique of forming sections of different materials within the same layer instead of on a layer by layer basis for the benefit(s) of creating multi-material/multi-colored layers (P0007, 0018, 0020, 0079).
In the same field of endeavor, methods of additive manufacturing a part via vat photopolymerization, Chavez discloses the technique of forming sections of different materials within the same layer for the benefit(s) of creating multi-material/multi-functional layers (Abstract, P0094-0095, Figs. 14A-C).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Marin in view of Wicker and Chavez by forming sections of the same layer with the different materials for the benefit(s) of creating multi-material/multi-functional layers having sections on each layer with different materials as suggested by Wicker and Chavez. 
Marin further discloses that the distance between the building surface and the transparent walls is an optimizable parameters defining the thickness of the desired layer (P0038, 0045) while Wicker disclose to form layers/sections with different thicknesses (claim 36).
The combination Marin/Wicker/Chavez does not necessary disclose the positioning of the formed first and second sections at different distances between the transparent walls.
In the same field of endeavor, methods of additive manufacturing a part via vat photopolymerization, Pang discloses the technique of positioning a first section of the nth layer a distance between the first section of the nth layer and a second transparent wall before forming a second section and positioning the second section of the nth layer another distance between the second section of the nth layer and a first transparent wall before forming  a first section of the subsequent n+1 layer for the benefit(s) of forming sections with different thicknesses, preventing seams between formed layers, and/or enhancing structural strength or accuracy of the printed 3D object  (P0030, Figs. 1-5, 0034).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of modified Marin in view of Pang by positioning the first section of the nth layer in a second material tank with a distance between the first section of the nth layer and a second transparent wall and positioning the second section of the nth layer in the first material tank with another distance between the second section of the nth layer and the first transparent wall for the benefit(s) of forming first and second sections with different thicknesses, preventing seams between formed layers, and/or enhancing structural strength or accuracy of the printed 3D object as suggested by Pang.
Regarding claim 2, as applied to claim 1 above, the combination is silent about a specific distance between the formed sections and the transparent walls. Since Marin further discloses to form layers with a thickness of equal or less than 100 microns (P0038) while Pang discloses/suggests that the distance between the formed sections and transparent walls dictates the thickness increase/decrease of the subsequent section relative to the previous section (P0030, Figs. 4-5), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of the combination by positioning the first section of the nth layer at least 10 μm from the second transparent wall during forming of the second section of the nth layer for the benefit(s) of forming the second section of the nth layer with at least 10 μm of thickness increase relative to the first section and positioning second section of the nth layer at least 10 μm from the first transparent wall during forming of the first section of the n+1 layer benefit(s) of forming the first section of the n+1 layer with at least 10 μm of thickness increase/decrease relative to the second section of the nth layer.
Regarding claim 3, as modified in claim 1 above, Marin further discloses/suggests at least one additional step, wherein the at least one additional step comprises at least one of treating the formed first section of the nth layer and a formed second section of the n−1 layer between steps b) and c) and treating the formed first section of the nth layer and the formed second section of the nth layer between steps d) and a), wherein treating formed first section and the formed second section comprises at least one of washing, solvent spraying, solvent dunking, wiping, air drying, and blow drying the formed first section and the formed second section (cleaning with a liquid and/or drying with air jets after each curing step: P0027, 0042-0043, Fig. 7). Wicker further discloses washing and/or drying after each forming steps for the benefit(s) of preventing contamination between materials (P0045, 0050-0053). It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of the combination in view of Wicker by performing at least one of washing, solvent spraying, solvent dunking, wiping, air drying, and blow drying after each forming step creating the sections for the benefit(s) of preventing contamination between materials.
Regarding claims 4-5, as modified in claim 1 above, Marin further implicitly discloses/suggests wherein the second material has at least one optical property different than the first material (different resins intrinsically have different optical properties: P0001) while Wicker further discloses to use materials with different optical properties such as colors for the benefit(s) of creating multi-functional multi-colored 3D objects (P0007 0018, 0079). It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of the combination in view of Wicker by using materials with different colors such that the first sections of the f layers have a first color and the second sections of the f layers have a second color different than the first color for the benefit(s) of allowing/enhancing manufacturing of multi-colored 3D objects.
Regarding claim 9, as modified in claim 1 above, Marin further implicitly discloses/suggests wherein the second material has at least one mechanical property different than the first material (different resins intrinsically have different mechanical properties in view of their different composition: P0001, 0050) while Wicker further discloses the second material has at least one mechanical property different than the first material (P0018, claim 72).
Regarding claim 10, as modified in claim 1 above, Marin further implicitly discloses/suggests wherein the first sections of the f layers have a first elasticity and the second sections of the f layers have a second elasticity different than the first elasticity (different resins intrinsically have elasticity in view of their different composition: P0001, 0050) while Chavez further discloses the technique of making first sections of part have a first elasticity/stiffness second sections of the part have a second elasticity/stiffness different than the first elasticity/stiffness for the benefit(s) of creating a suitable /multi-functional part (P0008, 0108).
Regarding claims 11-12, as modified in claim 1 above, Marin further implicitly discloses/suggests wherein the first sections of the f layers have a first conductivity and the second sections of the f layers have a second conductivity different than the first conductivity, wherein the second sections of the f layers are a plurality of dielectric material sections (P0025, claims 18-19).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marin in view of Wicker, Chavez and Pang as applied to claim 5 above, and further in view of Hakkaku (US 20160346996).
Regarding claim 6, the combination as applied to claim 5 above, fails to disclose forming a cover layer over the f layer of the part, wherein the cover layer is a transparent layer or a translucent layer. 
However, Wicker further discloses/suggests to form a coating over the f layer of the part,  wherein the coating reads on the claimed cover layer (P0053), but Wicker is silent about the color of the coating. 
In the same field of endeavor, methods of additive manufacturing a part, Hakkaku discloses the technique of forming a cover layer over the printed 3D part, wherein the cover layer is a transparent layer for the benefit(s) of providing protection to inner color sections without interfering/affecting the appearance/color of the inner color sections (P0241, 0359, Figs. 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of the combination in view of Wicker and Hakkaku by forming a cover layer over the f layer of the part, wherein the cover layer is a transparent layer or a translucent layer for the benefit(s) of providing protection to the color sections without interfering/affecting the appearance/color of the color sections as suggested by Hakkaku. 
 Claim(s) 7-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marin in view of Wicker, Chavez and Pang as applied to claim 4 above, and further in view of Ficek (US 20120295077).
Regarding claim 7, the combination as applied to claim 4 above, fails to disclose 
wherein the first sections of the f layers are transparent.
In the same field of endeavor, methods of additive manufacturing a part via vat photopolymerization, Ficek discloses the technique of making sections of a 3D object transparent for the benefit(s) of providing/controlling transparency to the three-dimensional part which is is desirable in the art (P0016-0017, claim 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of the combination in view of Ficek by  using a material that forms transparent sections as the first material such that the first sections of the f layers are transparent for the benefit(s) of providing transparency to the three-dimensional part.
Regarding claims 8 and14-15, the combination as applied to claim 7 above, discloses the claimed invention except for the part being a light pipe.
However, official notice is taken that it is within one of ordinary to change the shape of the 3D printed object to a desired shape as this is characteristic advantage of additive manufacturing. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of the combination by changing the shape of the part to a light pipe, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of pipe for the purpose(s) of enhancing appearance or light properties of the part.  
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marin in view of Wicker, Chavez and Pang as applied to claim 4 above, and further in view of Shinar (US 20150201500).
Regarding claim 13, the combination as applied to claim 7 above, discloses the claimed invention except for the part being a capacitor.
In the same field of endeavor, methods of additive manufacturing a part, Shinar discloses the technique of additive manufacturing a capacitor using dielectric and conductive materials (P0006, 0051, claim 2). 
Additionally, official notice is taken that it is within one of ordinary to change the shape of the 3D printed object to a desired shape as this is characteristic advantage of additive manufacturing.
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of the combination by changing the shape of the part to a capacitor, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape a capacitor for the purpose(s) of using the conductive and dielectric materials  of Marin to form functional part. 
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure: 
	Chen (US 20150165695 – of record) discloses additive manufacturing of 3D parts with different materials (P0007-0008).
	NPL of record discloses usages of multiple photopolymer vats and concept of multilateral additive manufacturing (pg. pg. 44, Fig. 3.7).
Chen (US 20150140152) discloses additive manufacturing of a pipe (P0032, Fig. 1, Fig. 4).
El-Siblani (US 20120195994) discloses additive manufacturing of 3D parts with different materials (Abstract, Figs. 18-23). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743